Title: To George Washington from Louis La Colombe, 21 November 1797
From: La Colombe, Louis-Saint-Ange Morel, chevalier de
To: Washington, George



General,
Philada 21st Novemr 1797.

I take the liberty of presenting you with a short abstract of a letter that may afford you a proof that the man for whose wellfare you have allways had the warmest interest in, General De Lafayette has at last obtained his liberty—as is ascertained by an official note from his Imperial Majesty’s minister, M. ⟨Biro⟩ resident at Hambourg, to a friend of mine Mr Masson formerly his aid du Camp.
“Hambourg 19th Septemr—I have the honor to let you know Sir, that I have received at this moment the official note—an order has been sent from Vienna to Olmutz to set at liberty instantly M. De Lafayette & the other Prisoners.” Several other letters that I have received from Hambourg, and from a particular Correspondent at Olmutz leave me no reason of doubt on this subject—I’m also particularly inform’d that the General & the other gentlemen that were in confinement with him were on the road to Dre[s]den and in all probability would arrive there about the 18th Septemr last, and from thence they were to proceed to Hambourg—notwithstanding the event that took place on the 4th Septemr last at Paris & expected to reach Vienna—in the issue of it have not in the least retarded the liberation of our friend, and it has only been delay’d on account of some trivial pretexts of his Imperial Majesty’s Ministers, who have since been convinced, were acting against their own interests—If as I presume he may come over to this Country it will be very pleasing for him still to find in

you Sir, all the paternal Sentiments which a long captivity may have now render’d to him necessary as life, It may also be an inducemt for him to come & visit a Country and a People with whome he has fought with in the cause [of] freedom—I have the honor to be with the highest sentiments of Respect sir, Your most obedt hume servant

L. Lacolombe


N.B. Mr Lacolombe has the honor to present his most respectful compts to the Ladys.

